Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 03/07/2022. Claims 1-20 are pending. A non-final action on the merits of claims 1-20 is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “the non-conductive material is configured to be located directly between the anatomical site of the patient and only the connector and the first side of the conductive film…  a biocompatible hydrogel coated over the first side of the conductive film and the non-conductive material, wherein the non-conductive material separates the hydrogel from direct contact with the connector”. Figure 1 of the applicant’s specification explicitly shows the non-conductive insulating material (32) having an intervening layer of a bio-compatible hydrogel (34) between an anatomical site, and therefore fails to support the limitation of the non-conductive material configured to be located directly between the anatomical site and the first side of the conductive film (12) and connector (24) as recited in claim 6. It is noted that paragraph [0044] of the applicant’s specification provides support for an embodiment in which the hydrogel 34 is not present in the device such that the non-conductive material 32 is located directly between the anatomical site and the connector and first side of the conductive film as recited in claim 5 (“can further include a bio-compatible hydrogel 34” in [0034] implies an alternative embodiment in which the hydrogel is not present). However, claim 6 positively recites said bio-compatible hydrogel making the above disclosure moot with respect to supporting claim 6. The Examiner has found no disclosure in figure 1 or elsewhere in the specification to support the above noted limitation where the non-conductive material is configured to be located directly between the anatomical site of the patient and only the connector and first side of the conductive film with the non-conductive material separating the hydrogel from direct contact with the connector. Claim 7 inherits this deficiency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the non-conductive material is configured to be located directly between the anatomical site of the patient and only the connector and the first side of the conductive film … a bio-compatible hydrogel coated over the first side of the conductive film and the non-conductive material, wherein the non-conductive material separates the hydrogel form direct contact with the connector”. It is unclear how the non-conductive material is configured for location directly between the anatomical site of the patient and the connector/first side of conductive film when the bio-compatible hydrogel is claimed to be located on a side of the non-conductive material configured to face the anatomical site. For examination purposes, this limitation recited in claim 6 (and claim 5) will be interpreted to read as the non-conductive material being configured for location between the anatomical site and the connector/first side of conductive material, instead of “directly between” such that the content of claim 6 will clearly flow from parent claim 5 without introducing indefinite claim language. Claim 7 inherits this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard (U.S. Patent No. 2007/0293751) in view of Odaka (U.S. PGPub No. 2014/0323841).
Regarding claim 1, Axelgaard teaches an electrode sensor (Fig 1sensor described for monitoring [0015]), comprising: a mono-layer of conductive film (Fig 1 and [0024] conductive film 11 as aluminum foil), the conductive film having a first side adapted for placement facing an anatomical site of a patient (Fig 1, bottom side of conductive film 11) and a second side, opposing the first side, having direct exposure to an ambient environment to the patient (Fig 1 top side of conductive film 11 is directly exposed to the environment), wherein a size and shape of the conductive film define a size and shape of the electrode sensor (Fig 1, size and shape of conductive film 11 define at least part of a size and shape of electrode sensor (i.e., at least a minimum shape and size of the entire sensor)); wherein the conductive film includes a sensing area that is modifiable to a targeted size ([0024], materials defining the electrode sensor are capable of being modifiable to a targeted size), wherein the conductive film includes a sensing area (Fig 1, area of conductive layer 11 is sensing area), the sensing area adapted to collect electrical signal representations of electrophysiological electrical energy generated from the body structure and generate signal representations thereof ([0015] sensing area of conductive member 11 configured to collect signals from skin for monitoring); and a connector coupled to the conductive film for connection to the an electrophysiological device (Fig 1, fastener 13).
Strand fails to teach wherein the conductive film includes a sensing area that is defined by at least one concave curved outer edge of the conductive film configured to be complementary to a morphology of a body structure of the patient that is proximate the anatomical site.
In related prior art, Odaka discloses a similar electrode sensor wherein a similar conductive film (Fig 1 conductor layer 11 configured by tin foil [0022]) includes a sensing area that is modifiable to a targeted size ([0022] conductor layer is modifiable to a targeted size) and defined by at least one concave curved outer edge of the conductive film configured to be complementary to a morphology of a body structure of the patient that is proximate the anatomical site (Fig 1 and [0022], corner portion is arcuate; shape of sensor is capable of being complementary to a morphology of a body structure of patient). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Odaka to incorporate a conductive film that is modifiable to a targeted size having at least one concave curved outer edge and configured to compliment a size and morphology of a target body structure. Doing so would advantageously allow a user to modify the shape of the sensor to create a complimentary fit with a target body structure of the patient (Axelgaard [0024]; Odaka [0022]).
Axelgaard/Odaka discloses substantially all the limitations of the claim(s) except the explicit teaching of a concave curved outer edge.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the conductive film with a concave curved outer edge since applicant has not disclosed that the concave solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a convex (Strand Fig 1, convex shaped film 112) or a arcuate shape (Odaka [0022]).
Regarding claim 8, the Axelgaard/Odaka combination further teaches wherein the conductive film is modifiable to the targeted size by trimming a portion thereof (Axelgaard [0024] configured to be cut (i.e. capable of being trimmed); Odaka [0022]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Odaka to incorporate a conductive film that is capable of being trimmed to the targeted size to arrive at the device of claim 8. Doing so would advantageously allow a user to modify the shape of the sensor to create a complimentary fit with a target body structure of the patient (Axelgaard [0024]; Odaka [0022]).
Regarding claim 9, in view of the combination of claim 1 above, Axelgaard/Odaka further teaches wherein the conductive film is shaped with a soft-form geometry including a curvilinear shape (Fig 1 and [0022], sensor has curvilinear shape with arcuate edges and has soft-form geometry as indicated by its ability to be cut and modifiable as its configured by tin foil). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Strand in view of Odaka to incorporate a conductive film that is modifiable to a targeted size having at least one concave curved outer edge and configured to compliment a size and morphology of a target body structure. Doing so would advantageously allow a user to modify the shape of the sensor to create a complimentary fit with a target body structure of the patient (Axelgaard [0024]; Odaka [0022]).
Regarding claim 10, in view of the combination of claim 1 above, Axelgaard further teaches wherein the first side of the conductive film includes a non-sensing area outside of the sensing area (Fig 1, area of conductive member 11 directly surrounding connector 13 interpreted as non-sensing area; examiner notes this area of conductor member functions to transmit sensed signals via the connector 13, therefore being interpreted as a non-sensing area), and wherein the connector is surrounded by the non-sensing area, offset from the sensing area (Fig 1, connector 13 is surrounded by the non-sensing area of conductor material 11 and is offset from the sensing area of conductive member 11).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Odaka, and in further view of Schultz (U.S. PGPub No. 2012/0165644).
Regarding claims 2-3, Axelgaard teaches the device of claim 1 as stated above. Axelgaard further teaches wherein the conductor members may have a silver conductive coatings ([0024]).
Axelgaard fails to explicitly teach wherein the conductive film includes a carbon conductive film impregnated with an Ag/AgCl treatment.
In related prior art, Schultz teaches a similar sensor wherein a similar conductive film includes a carbon conductive film impregnated with a Ag/AgCl treatment ([0030] carbon film 122 coated with silver chloride). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Schultz to incorporate the carbon conductive film impregnated with a Ag/AgCl treatment to arrive at the device of claims 2-3 respectively. Doing so would have been a simple substitution of one well-known conductive film (Axelgaard, conductor member 11) for another well-known conductive film (Schultz [0030] carbon film treated with silver chloride) to yield the expected result of a conductive film capable of sensing and transmitting physiological signals. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Odaka, and in further view of Grob (U.S. PGPub No. 2013/0197341).
Regarding claim 4, the Axelgaard/Odaka combination teaches the device of claim 1 as stated above. Axelgaard further teaches wherein the connector includes a base portion and a projection element supported by the base portion (Fig 1 connector 13 has base and projection portions).
Axelgaard/Odaka fail to teach wherein the connector includes a base portion formed on the first side and the second side of the conductive film and a projection element supported by the base portion that extends outward through the second side of the conductive film.
In related prior art, Grob teaches a similar sensor electrode (See Fig 1) wherein a similar connector includes a base portion formed on the conductive film (Fig 10 head 60 of connector formed on surface of conductive layer 36) and a projection element supported by the base portion that extends outward through the conductive film and the base portion (Fig 10 shaft 62 extending through conductive layer 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Axelgaard in view of Odaka and Grob to incorporate the connector having a base portion formed on the first side of the conductive film and a protrusion element extending outwards through the conductive film to arrive at the device of claim 4. Doing so would have been a simple substitution of on well-known snap connector configuration (Strand, connector clip 7) for another well-known snap connector configuration (Grob, snap connector 60/62 extending outward through conductive layer 36) to yield the expected result of a connector capable of receiving and transmitting physiological signals.  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard, in view of Odaka, and in further view of Strand (U.S. Patent No. 5,078,139).
Regarding claims 5-6, the Axelgaard/Odaka combination teaches the device of claim 1 as stated above. 
Axelgaard fails to teach a non- conductive material located adjacent to only a portion of the first side of the conductive film, wherein the non-conductive material extends along the first side of the conductive film beyond a perimeter of the connector, with one end of the non-conductive material being in vertical alignment with the a first end of the conductive film and another opposing end of the non-conductive material extending along the first side of the conductive film to a mid-region thereof, wherein the non-conductive material is configured to be located directly between the anatomical site of the patient and only the connector and the first side of the conductive film extending from the first end to beyond the perimeter of the connector to the mid-region.
In related prior art, Strand teaches a non-conductive material located adjacent to only a portion of the first side of the conductive film (Fig 8, insulator 121 extending along portion of conductive film 112), wherein the non-conductive material extends along the first side of the conductive film beyond a perimeter of the connector (Fig 1 and 8, insulator 121 extends beyond a perimeter of connector clip 7), with an opposing end of the non-conductive material extending along the first side of the conductive film to about a mid-region thereof (Fig 9, leftward end of insulator 121 extends to a mid-region of conductive film 112), wherein the non-conductive material is configured to be located between the anatomical site of the patient and only the connector and the first side of the conductive film extending from the first end to beyond the perimeter of the connector to the mid-region (Fig 8, insulator 121 located between first side of conductive film 112/connector 7 and the anatomical site of patient ); further comprising a bio- compatible hydrogel coated over the first side of the conductive film and the non- conductive material (Fig 8, hydrogel 126/127 is coated over first side of conductive film at pad portion 119 of conductive film 112 and at single section 115 of non-conductive material 121), wherein the non-conductive material separates the hydrogel from direct contact with the connector (Fig 8, non-conductive material 121 separates hydrogel 126/127 from connector clip 7). Strand further teaches wherein the conductive layer may be provided in a variety of shapes as needed (Col 14 lines 41-53). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Axelgaard in view of Schultz, Grob, and Strand to incorporate the non-conductive material on a first side of the conductive film to define a non-sensing region with the hydrogel coated over the first side of the conductive film and the non-conductive material to separate the hydrogel from direct contact with the connector as claimed in claims 5-6is . Doing so would advantageously provide the device with two distinct portions of the conductive film, a pad portion configured to receive electrical signals from the skin and a non-sensing portion configured to connect with a lead to provide electrical communication to a monitor (Col 4 lns 26-32).
Axelgaard/Odaka/Strand fails to teach wherein one end of the non-conductive material being in vertical alignment with the first end of the conductive film.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the one end of the non-conductive material to be in vertical alignment with the first end of the conductive film, since applicant has not disclosed that the precise vertical alignment of the non-conductive material and conductive film solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a slightly misaligned vertical ends between the non-conductive material and the conductive film. 
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard, in view of Odaka, in view of Strand, and in further view of Schultz.
Regarding claim 7, the Axelgaard/Odaka/Strand combination teaches the device of claim 6 as stated above.
Axelgaard fails to teach wherein the hydrogel comprises an Ag/AgCl hydrogel.
In related prior art, Schultz teaches a similar sensor comprising a hydrogel composed of an Ag/AgCl hydrogel ([0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive substrate of Axelgaard in view of Odaka and Schultz to incorporate the Ag/AgCl hydrogel of Schultz to arrive at the device of claim 7. Doing so would have been a simple substitution of one well-known conductive substrate (Axelgaard conductive substrate 15 for skin-interface) for another well-known hydrogel (Schultz [0030]) to yield the predictable result of a conductive interface material between a conductive layer and the subject’s body.
Claims 11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Odaka, in view of Strand, and in further view of Grob.
Regarding claim 11, Axelgaard teaches an electrode sensor (Fig 1 electrode sensor), comprising: a mono-layer of conductive film that is continuously conductive from a first end to an opposing second end (Fig 1 conductive film 11), the conductive film having a first side adapted for placement facing an anatomical site of a patient (Fig 1 bottom side of conductive film 11) and a second side, opposing the first side (Fig 1 top side of conductive film 11 is directly exposed to the environment), the conductive film including a large sensing area located proximate to the second end (Fig 8, sensing area interpreted as area of conductive film 11) that is modifiable to a targeted size ([0024], materials defining the electrode sensor are capable of being modifiable to a targeted size) wherein a size and shape of the large sensing area of the conductive film define a size and shape of a portion of the electrode sensor proximate to the second end (Fig 1, conductive film 11 necessarily defines a size and shape of a portion of the electrode sensor), wherein the large sensing area adapted to collect electrical signal representations of electrophysiological electrical energy generated from the body structure and generate signal representations thereof ([0015] sensing area capable of monitoring electrical signals ); a connector coupled to the conductive film proximate the first end wherein the connector includes a base portion and a projection element(Fig 1, connector 13 with base and projection portions).
Axelgaard fails to teach wherein the large sensing area is shaped with a curvilinear geometry and is partially defined by a concave curved outer edge of the conductive film, a convex curved outer edge of the conductive film parallel to the concave curved outer edge, and a rounded second end of the conductive film 
In related prior art, Odaka discloses a similar electrode sensor wherein a similar conductive film (Fig 1 conductor layer 11 configured by tin foil [0022]) includes a sensing area that is modifiable to a targeted size ([0022] conductor layer is modifiable to a targeted size) and shaped with a curvilinear geometry (Fig 1 and [0022] arcuate corners define curvilinear geometry) and is partially defined by at least one concave curved outer edge of the conductive film, a convex curved outer edge of the conductive film parallel to the concave curved outer edge, and a rounded second end of the conductive film (Fig 1 and [0022], corner portion is arcuate; shape of sensor is capable of being complementary to a morphology of a body structure of patient). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Odaka to incorporate a conductive film that is modifiable to a targeted size having at least one concave curved outer edge and configured to compliment a size and morphology of a target body structure. Doing so would advantageously allow a user to modify the shape of the sensor to create a complimentary fit with a target body structure of the patient (Axelgaard [0024]; Odaka [0022]).
Axelgaard/Odaka discloses substantially all the limitations of the claim(s) except the explicit teaching of a concave and convex curved outer edges.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the conductive film with a concave curved outer edge since applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a convex (Strand Fig 1, convex shaped film 112) or an arcuate shape (Odaka [0022]).
Axelgaard/Odaka fail to teach wherein the connector includes a base portion formed on the first side and the second side of the conductive film and a projection element supported by the base portion that extends outward through the second side of the conductive film.
In related prior art, Grob teaches a similar sensor electrode (See Fig 1) wherein a similar connector includes a base portion formed on the conductive film (Fig 10 head 60 of connector formed on surface of conductive layer 36) and a projection element supported by the base portion that extends outward through the conductive film and the base portion (Fig 10 shaft 62 extending through conductive layer 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Strand in view of Odaka and Grob to incorporate the connector having a base portion formed on the first side of the conductive film and a protrusion element extending outwards through the conductive film to arrive at the device of claim 11. Doing so would have been a simple substitution of on well-known snap connector configuration (Strand, connector clip 7) for another well-known snap connector configuration (Grob, snap connector 60/62 extending outward through conductive layer 36) to yield the expected result of a connector capable of receiving and transmitting physiological signals.	
Axelgaard fails to teach a non-conductive material located adjacent to only a portion of the first side of the conductive film, wherein the non-conductive material extends along the first side of the conductive film beyond a perimeter of the connector to define a non-sensing area of the conductive film; and a hydrogel coated over the first side of the conductive film and the non- conductive material, wherein the non-conductive material separates the hydrogel from direct contact with the connector.
In related prior art, Strand teaches a non-conductive material located adjacent to only a portion of the first side of the conductive film (Fig 8, insulator 121 extending along portion of conductive film 112), wherein the non-conductive material extends along the first side of the conductive film beyond a perimeter of the connector to define a non-sensing area of the conductive film (Fig 1 and 8, insulator 121 extends beyond a perimeter of connector clip 7 to define a non-sensing area of conductive film 112; examiner notes the sensing area of conductive film is located at conductive pad 119); and a hydrogel coated over the first side of the conductive film and the non-conductive material (Fig 8, hydrogel 126/127 is coated over first side of conductive film at pad portion 119 of conductive film 112 and at single section 115 of non-conductive material 121), wherein the non-conductive material separates the hydrogel from direct contact with the connector (Fig 8, non-conductive material 121 separates hydrogel 126/127 from connector clip 7). Strand further teaches wherein the conductive layer may be provided in a variety of shapes as needed (Col 14 lines 41-53). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Axelgaard in view of Schultz, Grob, and Strand to incorporate the non-conductive material on a first side of the conductive film to define a non-sensing region with the hydrogel coated over the first side of the conductive film and the non-conductive material to separate the hydrogel from direct contact with the connector to arrive at the device of claim 11. Doing so would advantageously provide the device with two distinct portions of the conductive film, a pad portion configured to receive electrical signals from the skin and a non-sensing portion configured to connect with a lead to provide electrical communication to a monitor (Col 4 lns 26-32).
Regarding claims 15-16, the Axelgaard/Odaka/Grob/Strand combination teaches the device of claim 11 as stated above. Axelgaard further teaches that a variety of shapes and sizes of the conductor may be used depending on the particular application of the device ([0024]).
Grob teaches that the conductive film and the electrode sensor may have various sizes ([0027-0028]). 
Axelgaard/Odaka/Grob/Strand fail to explicitly teach wherein the large sensing area of the conductive film provides at least partial circumference coverage of the body structure and wherein the large sensing area provides complete coverage of the size, the location and the morphology of the body structure.
However, pending a statement of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the sensor of Axelgaard in view of Odaka, Strand and Grob to incorporate a size such that a complete coverage of the size, morphology, and location of the body structure is achieved. Doing so would be obvious to one of ordinary skill in the art to ensure that the electrode sensor is sized appropriately to successfully capture physiological signals. Furthermore, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 17, the Axelgaard/Odaka/Grob/Strand combination teaches the device of claim 11 as stated above. Axelgaard further teaches that a variety of shapes and sizes of the conductor may be used depending on the particular application of the device ([0024]).
Grob teaches that the conductive film and the electrode sensor may have various sizes ([0027-0028]). 
Axelgaard/Odaka/Grob/Strand fail to explicitly teach wherein the large sensing area encompasses about 25% to about 50% of a total surface area occupied by the conductive film and the connector.
However, pending a statement of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the sensor of Strand in view of Odaka and Grob to incorporate a size such that the sensing area covers about 25-50% of a total surface area occupied by the conductive film and the connector. Doing so would be obvious to one of ordinary skill in the art to ensure that the electrode sensor is sized appropriately to successfully capture physiological signals. Furthermore, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, in view of the combination of claim 11, Axelgaard further teaches wherein a size and shape of the conductive film define a size and shape of the electrode sensor (Fig 1, conductive film 11 necessarily defines at least a portion of a size and shape of the electrode sensor (i.e., size of conductive member 11 defines minimum dimensions of the entire device and assists in defining a vertical height of the device)).
Regarding claim 19, in view of the combination of claim 11, Axelgaard further teaches wherein the non-sensing area has an elliptical shape (Fig 1, elliptical portion of conductive member 11 surrounding connector 13 is interpreted as a non-sensing area as this portion primarily functions to transmit signals to connector 13).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard in view of Odaka, in view of Strand, in view of Grob, and in further view of Schultz.
Regarding claims 12, the combination of Axelgaard/Odaka/Strand/Grob teaches the device of claim 11 as stated above. Axelgaard further teaches wherein the conductor members may have a silver conductive coating ([0024]).
Axelgaard fails to explicitly teach wherein the conductive film includes a carbon conductive film impregnated with an Ag/AgCl treatment.
In related prior art, Schultz teaches a similar sensor wherein a similar conductive film includes a carbon conductive film impregnated with a Ag/AgCl treatment ([0030] carbon film 122 coated with silver chloride). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Schultz to incorporate the carbon conductive film impregnated with a Ag/AgCl treatment to arrive at the device of claim 12. Doing so would have been a simple substitution of one well-known conductive film (Axelgaard, conductor member 11) for another well-known conductive film (Schultz [0030] carbon film treated with silver chloride) to yield the expected result of a conductive film capable of sensing and transmitting physiological signals. 
Regarding claim 13, the combination of Axelgaard/Odaka/Strand/Grob teaches the device of claim 11 as stated above. 
Axelgaard fails to teach wherein the hydrogel comprises an Ag/AgCl hydrogel.
In related prior art, Schultz teaches a similar sensor comprising a hydrogel composed of an Ag/AgCl hydrogel ([0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive substrate of Axelgaard in view of Odaka, Strand, Grob, and Schultz to incorporate the Ag/AgCl hydrogel of Schultz to arrive at the device of claim 13. Doing so would have been a simple substitution of one well-known conductive substrate (Axelgaard conductive substrate 15 for skin-interface) for another well-known hydrogel (Schultz [0030]) to yield the predictable result of a conductive interface material between a conductive layer and the subject’s body..
Regarding claim 14, the Axelgaard/Odaka/Grob/Strand combination teaches the device of claim 11 as stated above. Axelgaard further teaches wherein the thickness of the conductive film is up to about 5 mils ([0025] 1-10 mil thick).
Axelgaard fails to explicitly teach wherein the large sensing area is complementary to a size and morphology of a tissue or organ, located on one of a face, head, or an eye of the patient.
However, Grob teaches wherein the similar sensor is configured to be applied to skin tissue on the head of a patient ([0027]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Axelgaard in view of Odaka, Strand, and Grob such that the device is configured to be applied to the head of a patient. Doing so would advantageously allow a user to modify the shape of the sensor to create a complimentary fit with a target body structure of the patient, such as the head (Axelgaard [0024]; Odaka [0022]).
Strand fails to teach wherein the conductive film is a carbon conductive film.
In related prior art, Schultz teaches a similar sensor wherein a similar conductive film includes a carbon conductive film impregnated with a Ag/AgCl treatment having a thickness of up to 5 mils ([0030] carbon film 122 coated with silver chloride and is about 0.5 mm thick). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Schultz to incorporate the 0.5 mm thick carbon conductive film impregnated with a Ag/AgCl treatment. Doing so would have been a simple substitution of one well-known conductive film (Strand, conductor member 112) for another well-known conductive film (Schultz [0030] carbon film treated with silver chloride) to yield the expected result of a conductive film capable of sensing and transmitting physiological signals. 
Regarding claim 20, Axelgaard teaches An electrode sensor for detecting electrophysiological electrical energy generated from an anatomical site of a patient (Fig 1), comprising: a mono-layer of conductive film (Fig 1 conductive member 11) having a first side adapted for placement facing the anatomical site of the patient (Fig 1 bottom side of member 11) and a second side, opposing the first side, having direct exposure to an ambient environment of the patient at least in a sensing area of the conductive film (Fig 1, upper side of conductive member 11), wherein the conductive film having a thickness up to about 5 mils ([0025] disclosing 1-10 mil thickness of conductive member 11) and a size and shape of the conductive film define a size and shape of the electrode sensor (Fig 1, size of conductive member 11 necessarily defines a size and shape of the electrode sensor; further disclosed in [0028] stating the substrate 15 is sized according to the size/shape of the conductive member 11), the conductive film modifiable to a targeted shape that is tailored to the patient ([0024], conductive member 11 is capable of being modified to a target shape given the material selection of conductive member 11); the sensing area adapted to collect Serial No. 15/587,721Page 7 of 25electrical signal representations of electrophysiological electrical energy generated from a body structure located on a face, head, or an eye of the patient and generate signal representations thereof ([0015] disclosing physiological monitoring and the device being capable of being applied to the skin, therefore the sensing area is adapted to collect signals from a face, head or eye of a patient); a connector coupled to the conductive film (Fig 1 connector 13), wherein the connector includes a base portion (Fig 11 circular base of connector 13) and a projection element supported by the base portion that extends outward (Fig 1 projection of connector 13); and a hydrogel coated over the first side of the conductive film (Fig 1 conductive substrate 15; [0049] and table 1 discloses method of making hydrogel as substrate 15). Axelgaard further discloses wherein the conductive film is cut, stamped, or otherwise shaped depending on the particular desired application ([0024]).
Axelgaard fails to teach wherein the conductive film is a carbon conductive film.
In related prior art, Schultz teaches a similar sensor wherein a similar conductive film includes a carbon conductive film impregnated with a Ag/AgCl treatment having a thickness of up to 5 mils ([0030] carbon film 122 coated with silver chloride and is about 0.5 mm thick). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive film of Axelgaard in view of Schultz to incorporate the 0.5 mm thick carbon conductive film impregnated with a Ag/AgCl treatment. Doing so would have been a simple substitution of one well-known conductive film (Strand, conductor member 112) for another well-known conductive film (Schultz [0030] carbon film treated with silver chloride) to yield the expected result of a conductive film capable of sensing and transmitting physiological signals. 
Axelgaard fails to teach wherein the conductive film shaped with a rounded rectangular geometry.
In related prior art, Odaka teaches a similar electrode sensor that comprises a rounded rectangular geometry that is modifiable to a targeted shape that is tailored to the patient (Fig 1 and [0022], corner portions may be cut to form arcuate corners). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode sensor of Axelgaard in view of Odaka to incorporate a rounded rectangular geometry that is modifiable to a targeted shape that is tailored to the patient. Doing so would be obvious to one of ordinary skill in the art to yield the expected advantage of being able to modify electrode sensor to any shape for a specific application as needed (Axelgaard [0024] disclosing a specific application of the sensor dictating a shape; Odaka [0022] disclosing cutting the electrode sensor to conform the shape to a smaller size for a user). Furthermore, providing the conductive film shaped with a rounded rectangular geometry instead of a rectangular geometry would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (rounded rectangular geometry) of the claimed configuration was significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Axelgaard fails to teach wherein the base portion is formed on the first side and the second side of the conductive film and the projection element is supported by the base portion that extends outward through the second side of the conductive film.
In related prior art, Grob teaches a similar sensor electrode (See Fig 1) wherein a similar connector includes a base portion formed on the conductive film (Fig 10 head 60 of connector formed on surface of conductive layer 36) and a projection element supported by the base portion that extends outward through the conductive film and the base portion (Fig 10 shaft 62 extending through conductive layer 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Axelgaard in view of Schultz, Odaka, and Grob to incorporate the connector having a base portion formed on the first side of the conductive film and a protrusion element extending outwards through the conductive film to arrive at the device of claim 11. Doing so would have been a simple substitution of on well-known snap connector configuration (Axelgaard, connector 13) for another well-known snap connector configuration (Grob, snap connector 60/62 extending outward through conductive layer 36) to yield the expected result of a connector capable of receiving and transmitting physiological signals.
Axelgaard fails to teach a non-conductive material formed on only a portion of the first side of the conductive film corresponding to the connector, wherein the non-conductive material defines a non-sensing area of the conductive film; and a hydrogel coated over the first side of the conductive film and the non- conductive material, wherein the non-conductive material separates the hydrogel from direct contact with the connector.
In related prior art, Strand teaches a similar electrode sensor (Fig 7 electrode sensor 110) comprising a non-conductive material formed on only a portion of the first side of the conductive film corresponding to the connector (Figs 1 and 8, insulator 121 on first side of conductive film 112 corresponding to connector 7), wherein the non-conductive material defines a non-sensing area of the conductive film (Fig 8, insulator 121 defines a non-sensing area of conductive film 112); with a hydrogel coated over the first side of the conductive film and the non-conductive material, wherein the non-conductive material separates the hydrogel from direct contact with the connector (Fig 8, hydrogel 126/127 covers first side of conductive film 112 and insulator 121; insulator 121 separates hydrogel 126/127 with contact with non-sensing portion of conductive film 112 and connector 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Axelgaard in view of Schultz, Grob, and Strand to incorporate the non-conductive material on a first side of the conductive film to define a non-sensing region with the hydrogel coated over the first side of the conductive film and the non-conductive material to separate the hydrogel from direct contact with the connector. Doing so would advantageously provide the device with two distinct portions of the conductive film, a pad portion configured to receive electrical signals from the skin and a non-sensing portion configured to connect with a lead to provide electrical communication to a monitor (Col 4 lns 26-32).
Response to Arguments
Applicant’s arguments, see remarks, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Axelgaard, Odaka, Strand, and Grob.
Applicant's arguments filed 03/07/2022 regarding the rejections under 35 USC 112 have been fully considered but they are not persuasive. The applicant argues that “directly” is most commonly used to mean “in a direct line, way, or manner, straight’ as recited by Dictionary.com. The Applicant further alleges that instant Figure 1 supports such a definition of “directly” in that “the non-conductive material 32 is shown as being configured to be located “in a direct line” between the anatomical site (which would be located below the hydrogel 34 shown in FIG. 1) and only the connector 24 and the first side of the conductive film 16…” 
Examiner notes the applicant’s recited definition of “directly” uses the word “direct” in its definition. The definition of “direct’ according to Dictionary.com is (emphasis added): “proceeding in a straight line or by the shortest course; straight; undeviating; not oblique”. In the instant case, the non-conductive material 32 is not directly between the anatomical site and only the connector 24 and the first side of the conductive film 16 due to the presence of hydrogel 34. 
Applicant further alleges, that the Examiner’s interpretation of “directly” to be “located directly between” is an alternative, less used meaning for the term “directly”. The Examiner respectfully disagrees, the Merriam Webster Dictionary definition of directly is: “in immediate physical contact”. As such, these arguments are unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794